


Exhibit 10.4


April 5, 2013


Gary M. Crosby
Buffalo, NY


Re:    Interim Chief Executive Officer Compensation Terms
Dear Gary:
I am pleased to confirm the terms of your compensation in connection with your
assuming the position of Interim Chief Executive Officer of First Niagara
Financial Group, Inc. (“First Niagara”), as of March 19, 2013 (the “Effective
Date”).
1.Position and Employment Term. Your position as Interim Chief Executive Officer
(“Interim CEO”) of First Niagara will continue from the Effective Date until the
date a new Chief Executive Officer commences employment with First Niagara,
which is expected to be no later than December 31, 2013, unless earlier
terminated by you or First Niagara (the “CEO Employment Term”). During the CEO
Employment Term, you will report directly to the Board of Directors of First
Niagara and have all of the customary authorities, duties and responsibilities
that accompany the position of Chief Executive Officer, including the strategic
and operational responsibility for all lines of First Niagara's business. After
the CEO Employment Term, you will be provided with a position and title at First
Niagara that are equal to or higher than any other member of First Niagara's
executive team, excluding the Chief Executive Officer.
2.Salary. As of the Effective Date, your annual base salary will increase to
$655,000. Your salary will be paid in accordance with First Niagara's ordinary
payroll schedule and practices, as in effect from time to time.
3.Annual Incentive Award. Beginning for calendar year 2013, your target annual
incentive opportunity shall be 85% of the salary you earn during such calendar
year (your “Annual Incentive”). Your actual Annual Incentive will be subject to
the terms of the First Niagara Annual Executive Incentive Plan or any successor
plan, will be determined by the First Niagara Compensation Committee in
accordance with First Niagara's ordinary annual incentive award practices and
will be paid in accordance with First Niagara's ordinary annual incentive award
practices, in each case, as in effect from time to time.
4.Long-Term Incentive Award. Beginning for calendar year 2013, your target
long-term incentive award opportunity shall be $1,000,000 (your “Long-Term
Incentive”). Your actual Long-Term Incentive will be determined by the First
Niagara Compensation Committee in accordance with First Niagara's ordinary
long-term incentive award practices and will be granted in accordance with First
Niagara's ordinary long-term incentive award practices, in each case, as in
effect from time to time. Your Long-Term Incentive will be subject to the terms
of First Niagara's 2012 Equity Incentive Plan (the “2012 Plan”) or any successor
plan and the award agreements evidencing such awards, (which will contain First
Niagara's ordinary provisions for other member of First Niagara's executive
team).
5. Severance. On the date hereof, (i) you and the Company will enter into and
you will become a participant in the First Niagara Transition Severance Plan,
attached as Annex 1, and cease being a participant in the First Niagara
Executive Severance Plan, and (ii) you and the Company will enter into the
Amended and Restated Change in Control Agreement, attached as Annex 2 (together,
the “Transition Plans”).
6.Effect of End of CEO Employment Term. The end of the CEO Employment Term will
not affect the level of your annual base salary, target Annual Incentive or
target Long-Term Incentive. Following the end of the CEO Employment Term, each
of the preceding will be reviewed from time to time in accordance with the First
Niagara's ordinary course practice at the time.
7.Cash Fee. During the CEO Employment Term, you will receive an additional
monthly cash fee of $25,000 (your “Cash Fee”); provided, however, that your Cash
Fee will be pro-rated for any partial month served during the CEO Employment
Term. Your Cash Fee will be paid in arrears on the first payroll date of the
month following the end of each month during the CEO Employment Term.

1

--------------------------------------------------------------------------------




8.Initial Restricted Stock Unit Award. As soon as practicable following the
Effective Date, First Niagara will grant you, under the 2012 Plan, restricted
stock units over First Niagara common stock (your “CEO Restricted Stock Units”).
The amount of your CEO Restricted Stock Units will have a value, as of the date
of grant, of $1,000,000. Your CEO Restricted Stock Units will vest on March 19,
2016, or, if earlier, the date you become entitled to receive severance benefits
under either of the Transition Plans. Your CEO Restricted Stock Units will be
subject to the terms of the 2012 Plan and the terms of your award agreement
evidencing such award, (which will contain First Niagara's ordinary provisions
for other members of First Niagara's executive team).
9.Completion Bonus. You will be entitled to receive a cash bonus of $1,000,000
(your “Completion Bonus”); provided you remain employed by First Niagara until
the date a new Chief Executive Officer commences employment with First Niagara,
or, if earlier, the date you become entitled to receive severance benefits under
either of the Transition Plans. Your Completion Bonus will be paid in a lump sum
on the first payroll date following the CEO Employment Term in accordance with
First Niagara's ordinary payroll practices, as in effect from time to time.
10.Compliance with First Niagara Policies; Employee Benefits. You agree and
acknowledge that, as an employee of First Niagara, you will remain subject to
First Niagara's policies as in effect from time to time (including, but not
limited to, policies related to ethics, insider trading, confidentiality and
proprietary information) and you agree to execute any agreements as reasonably
requested by First Niagara to acknowledge your agreement to such policies.
During your continued employment with First Niagara, you will continue to be
eligible to participate in First Niagara's employee benefit plans and expense
reimbursement policy on the same basis as those benefits are provided to other
members of First Niagara's executive team, in each case, in accordance with the
terms of the applicable benefit plan, as in effect from time to time.
11.Tax Matters. To the extent any taxable expense reimbursement or in-kind
benefits under this letter agreement, or otherwise, is subject to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), the amount
thereof eligible in one taxable year will not affect the amount eligible for any
other taxable year, in no event will any expenses be reimbursed after the last
day of the taxable year following the taxable year in which you incurred such
expenses and in no event will any right to reimbursement or receipt of in-kind
benefits be subject to liquidation or exchange for another benefit. Each payment
under this letter agreement will be treated as a separate payment for purposes
of Section 409A of the Code.
12.Governing Law. This letter agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that state.
13.Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed to you at
the address on file with First Niagara and addressed to the General Counsel of
First Niagara at the address of corporate headquarters.
14.General. This letter agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of First Niagara. This
letter agreement will bind the heirs, personal representatives, successors and
assigns of both you and First Niagara, as applicable, and inure to the benefit
of both you and First Niagara, each of our respective heirs, successors and
assigns, as applicable. If any provision of this letter agreement is determined
to be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision hereof and the provision in question will be modified
by the court so as to be rendered enforceable to the fullest extent permitted by
law, consistent with the intent of the parties.
15.Counterparts. This letter agreement may be executed in counterparts, which
shall be deemed to be part of one original, and facsimile and electronic image
signatures shall be equivalent to original signatures.

2

--------------------------------------------------------------------------------




We look forward to your service. I would appreciate it if you could acknowledge
your agreement to the terms of this letter agreement by returning a signed copy
to me.
Sincerely,
 
 
 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
/s/ Kate White
By:
Kate White, Managing Director of Human Resources
 
 
 
 
 
AGREED AND ACKNOWLEDGED
/s/ Gary M. Crosby
Gary M. Crosby 




3